Citation Nr: 1612534	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to biological or chemical exposure during Project Shipboard Hazard and Defense (SHAD).  

2.  Entitlement to service connection for hearing loss, to include as due to biological or chemical exposure during Project SHAD. 

3.  Entitlement to service connection for hemorrhoids, to include as due to biological or chemical exposure during Project SHAD. 

4.  Entitlement to service connection for an eye condition, to include as due to biological or chemical exposure during Project SHAD.  

5.  Entitlement to service connection for lung abnormality, to include as due to biological or chemical exposure during Project SHAD. 

6.  Entitlement to service connection for arthritis of the cervical spine (claimed as neck pain), to include as due to biological or chemical exposure during Project SHAD.  

7.  Entitlement to service connection for diabetes mellitus, to include as due to biological or chemical exposure during Project SHAD. 

8.  Entitlement to service connection for a skin rash, to include as due to biological or chemical exposure during Project SHAD. 

9.  Entitlement to service connection for diverticulitis, to include as due to biological or chemical exposure during Project SHAD.  

10.  Entitlement to service connection for removal of gall bladder, to include as due to biological or chemical exposure during Project SHAD.  

11.  Entitlement to service connection for pneumonia, to include as due to biological or chemical exposure during Project SHAD. 

12.  Entitlement to service connection for sleep apnea, to include as due to biological or chemical exposure during Project SHAD. 

13.  Entitlement to service connection for breathing difficulties, to include as due to biological or chemical exposure during Project SHAD. 

14.  Entitlement to service connection for arthritis of the left knee, to include as due to biological or chemical exposure during Project SHAD. 

15.  Entitlement to service connection for arthritis of the right hip, to include as due to biological or chemical exposure during Project SHAD. 

16.  Entitlement to service connection for residuals of colon surgery, to include as due to biological or chemical exposure during Project SHAD. 



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran perfected a timely appeal of the October 2008 rating decision in December 2010.  

The Veteran testified at a videoconference hearing before the undersigned in June 2015, and a copy of the hearing transcript is of record.  

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in the June 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The issues of entitlement to service connection for hypertension, an eye condition, diverticulitis, hemorrhoids, removal of gall bladder, residuals of colon surgery, sleep apnea, diabetes mellitus, a skin rash, a lung abnormality, and arthritis of the cervical spine, left knee, and right hip are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is as likely as not attributable to his military service.  

2.  The Veteran is a confirmed participant of Project SHAD in the Copper Head testing while aboard the U.S.S. Power during his active service; therefore, exposure to hazardous environmental agents employed in Project SHAD may be presumed.  

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's pneumonia is as likely as not related to his period of military service, to include his exposure to hazardous environmental agents employed in Project SHAD.  

4.  The Veteran does not have a disability manifested by shortness of breath.  


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).  


2.  The criteria for the establishment of service connection for pneumonia, to include as due to exposure to harmful environmental agents employed during Project SHAD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The Veteran does not have a disability manifested by shortness of breath that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. § 3.159 (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As a prefatory matter, with regard to the Veteran's bilateral hearing loss and pneumonia claims, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With regard to the Veteran's claim seeking entitlement to service connection for a disability manifested by shortness of breath, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through the March 2007 and January 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. 

The Board finds that the March 2007 and January 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159 ) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letter.  In addition, these letters provided the Veteran with information regarding the type of evidence necessary to establish a disability rating and an award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes all available service treatment records, VA treatment records, VA examination reports, private medical records, and statements from the Veteran.  

The Veteran was also afforded a VA examination in connection with his claim of service connection for a disability manifested by shortness of breath.  The examiner reviewed the claims folder and conducted a thorough physical examination of the Veteran.  As such, the Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claim of service connection for a disability manifested by shortness of breath, and that the examiner's opinion is supported by the evidence of record.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Pertinent Laws and Regulations

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015).  

Project SHAD was part of a larger effort called Project 112 which was a comprehensive program initiated in 1962, by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  Project 112 tests involved tests conducted on land rather than aboard ships.  Project SHAD involved service members from the Navy and Army and may have involved a small number of personnel from the Marine Corps and Air Force.  Service members were not test subjects, but rather were involved in conducting the tests.  DoD continues to release declassified reports about sea-and land-based tests of chemical and biological materials known collectively as "Project 112."  VA is coordinating with DoD to obtain information as to the nature and availability of the tests, who participated, duration and agents used.  

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  The Veterans Health Care, Capital Asset, and Business Improvement Act of 2003, Public Law 108-170, provides participating Veterans with a thorough clinical evaluation and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  Veterans Health Administration (VHA) Directive 2004-016 (April 15, 2004) states that DoD has provided VA with declassified information concerning the test name, date, location, ship involved, names and service numbers of participating veterans, and identification of the exposure types.  Information concerning the ships involved is published at http://www.va.gov/shad/.  DoD estimates 6,000 veterans were involved, and has provided VA with the names of approximately 5,000 veterans who participated in the tests.  The Veterans Benefits Administration  (VBA) has contacted those individuals.

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Analysis

A.  Hearing Loss

In the present appeal, the Veteran contends that he currently suffers from bilateral hearing loss as a result of his exposure to acoustic trauma while serving in the U.S. Navy.  According to the Veteran, he was exposed to extreme noises and sounds while serving as a boiler technician in the military, and while working in the engine room of the U.S.S. Power, the Naval vessel he was assigned to.  He contends that his hearing problems began in service and have continued since this time.  

In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed as having bilateral hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, the Veteran was afforded a VA audiological evaluation in September 2008, the report of which is of record.  This report contains the Veteran's audiometric test results, the findings of which showed pure tone thresholds, in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
50
60
LEFT
20
15
25
60
65

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Speech recognition scores using the Maryland CNC Test were shown to be 96 percent in both ears.  Results from this audiological evaluation establish that the Veteran has a current hearing disability that satisfies the criteria under 38 C.F.R. § 3.385 (2015).  

Turning to the second element required for service connection, the Veteran's service treatment records reflect that the clinical evaluation of the Veteran's ears and drums was shown to be normal at the June 1962 enlistment examination, and the Veteran denied a history of ear, nose or throat trouble in the medical history report.  In addition, the whispered voice test findings were shown to be 15/15 in both ears.  At the July 1963 examination pursuant to the Veteran's enlistment prior to his fourteen days of active duty for training (ACDUTRA), the clinical evaluation of the Veteran's ears was shown to be normal, and findings from the whispered voice tests were shown to be 15/15 in both ears.  In addition, the Veteran denied a history of ear, nose or throat trouble in the medical history report.  At the April 1964 enlistment examination, the clinical evaluation of his ears and drums was shown to be normal, and the Veteran denied having a medical history of ear, nose or throat trouble.  In addition, findings from the whispered voice tests were shown to be 15/15 in both ears.  At the April 1966 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and results of the whispered voice tests were 15/15 in both ears.  In addition, the Veteran denied a history of ear, nose or throat trouble in the medical history report.  

Although the Veteran's service treatment records are absent any complaints of, or treatment for, hearing loss, his DD 214 reflects that his military occupational specialty (MOS) was that of boiler technician.  As such, the Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his MOS.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  

With regard to the third element required for service connection, the Board notes that the Veteran was afforded a VA audiological examination in September 2008.  During this evaluation, the Veteran provided his military and medical history, and reported to have had exposure to noises and sounds produced in the engine rooms of the Naval Vessel he was assigned to work in during his period of service.  He also stated that he worked at a Paper mill factory post-service from 1966 to 2000, and as a fire extinguisher maintenance worker from 2000 to 2006.  The Veteran did not report any occupational noise exposure, but did report minimal recreational noise exposure from occasional firearm use and from various recreational vehicles.  The Veteran also reported exposure to minimal recreational noise produced by home power tools, lawnmowers, and chainsaws.  During the evaluation, the reported that his bilateral hearing loss was first discovered on his hearing tests at the paper mill he was working at post-service during the 1970's and 1980's.  He claims that he never sought treatment for this condition.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having normal to moderately severe sensorineural hearing loss, and determined that said hearing loss is less likely as not due to his history of military noise exposure or any other event during his military service.  

In reaching this opinion, the VA examiner noted that the Veteran entered and exited active military service with normal bilateral hearing sensitivity as documented in his whispered voice hearing tests.  According to the examiner, although whispered voice tests are known for being insensitive to high frequent, noise-induced hearing loss, they have a high degree of sensitivity for detecting hearing impairment, "which is reported to be between 80 [percent] and 100 [percent] with specificities of 82-89 [percent] for detecting a 40 decibel hearing loss at 1000 and 4000 Hertz in the better ear...."  The examiner noted that the Veteran's exit hearing test indicated that the Veteran more likely than not had normal bilateral hearing sensitivity and no hearing disability at the time of his military separation.  The examiner also noted that the Veteran reported that his bilateral hearing loss was first identified on hearing tests at the paper mill where he was employed sometime in the 1970's or 1980's.  According to the examiner, "[r]esearch studies have shown that hazardous noise exposure has an immediate effect on hearing, and is usually temporary at first."  The examiner further opined that based on these studies, the Veteran's hearing test at the time of his military separation accurately represented the effects of any hazardous noise exposure he sustained during active military service.  

According to the examiner, the Veteran's September 2008 VA examination results showed bilateral precipitous high-frequency sensorineural hearing loss, and the nature, degree and audiometric configuration of his hearing loss was consistent with a significant history of noise exposure.  The examiner further noted that the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time.  According to the examiner, the Veteran served two years in the military with no recall of any hearing disturbances during military service, and he had a history of thirty-four years of occupational noise exposure in his civilian life while working in a paper mill.  As such, the examiner determined that the Veteran's exposure to hazardous noise during his civilian life was far greater than his exposure to hazardous noise in the military

During the June 2015 hearing, the Veteran's wife, B.M., testified that the Veteran had always had hearing problems since the time she met him in 1968.  B.M. also noted that the Veteran's mother informed her that the Veteran and his brother (who also served in the military) did not have hearing problems prior to service.  With regard to how the Veteran's hearing impairment has affected his day-to-day life, B.M. noted that the Veteran always had problems hearing any type of conversation, and during a family dinner, he always talks so loudly that it leaves her ears ringing.  She also noted that they have never been able to sit down and enjoy a movie in a theater due to his impaired hearing.  See Hearing Transcript, pp. 37-39.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced difficulty hearing since his separation from service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Accordingly, after reviewing the evidence of record and resolving reasonable doubt in his favor, the Board finds that the Veteran's current bilateral hearing loss cannot be reasonably disassociated from his in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded in-service noise exposure as well as his credible post-service assertions that he has continued to experience hearing loss in his ears since his discharge from service.  

While the Board recognizes that the evidence of record is negative for any treatment for, or diagnosis of hearing loss until many years after service, the Veteran's contentions of in-service noise exposure are entirely consistent with his service duties while serving in the U.S. Navy.  Although the VA examiner did not relate the Veteran's hearing loss to his in-service noise exposure, he did relate it to his history of noise exposure, and the evidence of record reflects that the Veteran was exposed to loud noises and sounds in service.  Furthermore, the VA examiner's conclusion appears to be based on the understanding that the Veteran's post-service noise exposure was a significant contributing factor to his hearing loss.  Although the Board recognizes that the Veteran may have had occupational noise exposure post-service while working at a paper mill, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  Moreover, during his hearing, the Veteran's wife testified that the Veteran was not provided with any hearing protection in the military, but he was always offered, and wore hearing protection at any other job he held post-service.  See Hearing Transcript, p. 37.  Indeed, statements made by the Veteran's wife further support his contention that he has experienced difficulty hearing since service.  In the June 2012 statement, the Veteran stated that he did not receive a hearing test at the time he entered and was discharged from service.  Thus, the Board finds that the September 2008 VA examiner's opinion has little probative value, and, when weighed against the Veteran's account of his in-service experiences, his conceded exposure to extreme noises and sounds while serving as a Boiler Technician in service, and his reported continuity of symptomatology since service, the Board finds the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, and because the Board may not inject its own interpretation of the evidence, the Board finds that the Veteran currently has bilateral hearing loss as a result of exposure to loud noises in service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

Pneumonia

The Veteran contends that he has repeatedly come down with pneumonia as a result of his exposure to chemical agents used in Project 112/SHAD during his active service.  

A May 2008 inquiry regarding the Veteran's participation in Project SHAD testing reflects that representatives at the VA contacted the DoD, and it was determined that the Veteran was a participant in Project 112/SHAD, and did participate in the Copper Head tests while serving aboard the U.S.S Power.  The Veteran's service personnel records reflect that he was assigned to the U.S.S Power for the duration of his service.  Therefore, exposure to hazardous environmental agents employed in Project SHAD may be presumed.  

Review of the service treatment records is negative for any signs or manifestations of pneumonia.  The Veteran's temperature was 98.6 degrees at the June 1962 examination, and at the time of his enlistment in April 1964.  The remainder of the Veteran's service treatment records was negative for any indication or signs of pneumonia, and at the time of his separation from service in April 1966, the Veteran had a temperature of 98.5 degrees, and denied a medical history of scarlet fever, diphtheria, rheumatic fever, frequent or severe headache, ear nose or throat trouble, or any symptomatology that could be a manifestation of the Veteran's pneumonia.  

Post-service treatment records issued from Borgess Hospital, and dated in January 1987, reflect that the Veteran was diagnosed with having pneumonia.  Progress notes issued from Westside Family Medical Center, and dated in January 2004, reflect that the Veteran's medical history was negative for pulmonary problems, but he did have "2 pneumonias," one of which required hospitalization for three to four days.  A June 2007 Emergency Room report reflects that the Veteran was taken to the Borgess Emergency Room with signs of a fever, dyspnea, and left chest/left shoulder discomfort.  According to the Veteran, he felt fatigued and nauseated, and his symptoms were similar to the symptoms he had experienced the last time he had pneumonia.  Upon physical examination of the Veteran, the treatment provider noted that the Veteran had a fever, was a bit tachycardic, and had a heart rate of 108.  Upon evaluating the Veteran and reviewing his diagnostic test findings, to include the chest x-ray report, the physician determined that the Veteran had been diagnosed with having atypical pneumonia and a lung nodule.  

The Veteran did submit a letter issued from the Institute of Medicine (IOM) entitled "The IOM's Vietnam Era Shipboard Health Study" which informed the Veteran that VA had funded the IOM to conduct a survey of the health status of Vietnam era military service personnel who served in the Navy and may have participated in Project SHAD.  The study itself compared the health of Veterans who participated in Project SHAD with the health of Veterans who did not participate in Project SHAD.  The difference in the rates of medical symptoms and conditions experienced by each group were similar and the study's authors found no consistent, specific patterns of ill health among SHAD Veterans.  In conclusion, the study found no clear evidence that specific long-term health effects are associated with participation in Project SHAD.  

The Veteran was afforded a VA examination in September 2008, at which time, he provided his military and medical history, and reported to have developed pneumonia twice since his discharge from service.  The Veteran described the course of his pneumonia as intermittent with remissions, and added that he received the Pneumovax vaccine in 2007.  He also noted that he had undergone antibiotic treatment for this disorder both times.  During the examination, the Veteran denied a history of fever/chills, malaise and night sweats.  Based on her discussion with, as well as her evaluation of, the Veteran, the VA examiner determined that she could not resolve the issue of whether the Veteran's pneumonia was related to his service, to include his exposure to multiple biological and chemical agents employed in Project SHAD, without resorting to mere speculation.  According to the examiner, since his discharge from service, the Veteran had developed multiple health conditions that may or may not be related to his time in service.  She (the examiner) took into consideration the April 2007 IOM report which contained information concerning Project 112 and potential exposure risks, and noted that pursuant to this report, there was "no clear evidence of specific health effects that are associated with Project SHAD participation, but this does not constitute clear evidence of a lack of health effects."  

Since the September 2008 opinion was issued, the Veteran submitted another article entitled '"Project Shad" Hazardous Environmental Exposures' which appears to have been issued in August 2002, prior to the April 2007 IOM report.  However, this article provides a more detailed understanding of some of the chemical and biological agents utilized in Project SHAD, as well as the long-term health effects resulting from a person's exposure to these agents.  A brief reading of this report reflects that the Project SHAD tests involved possible exposure to the chemical warfare agent Sarin and VX, as well as the bacteria Bacillus globigii, Coxiella burnetii, Pasteurella tularensis, Serratia marescens, and Escherichia coli.  In addition to these agents, the tests included possible exposure to Staphylococcal enterotoxin B, Tracer material zinc cadmium sulfide, and the decontaminant beta-propiolactone.  Based on a reading of this article, the long-term health effects stemming from exposure to Sarin and VX include "dose-dependent acute cholinergic syndrome, as well as symptoms of post-traumatic stress disorder (PTSD), fatigue, visual disturbances, asthenia, shoulder stiffness, and headaches.  The article further reflected that exposure to high doses of Sarin could result in widespread over-stimulation of muscles and nerves, convulsions and even death.  Symptoms attributed to the long-term health effects of Coxiella burnetti include fever, headache, muscle pains, arthralgia and a dry, non-productive cough.  It was further noted that hepatitis or pneumonia might develop during the early stages of the disease.  

A more in-depth reading of the article reflects that the bacteria Pasteurella tularensis causes the infectious disease tularemia, the symptoms of which include high fever, and severe constitutional distress that appears suddenly with approximately ten days of exposure.  The bacteria Staphylococcal enterotoxin B was noted to be the most frequent cause of common food poisoning, and it presented itself with nausea, vomiting, and diarrhea shortly after exposure.  The long-term health effects associated with zinc cadmium sulfide indicate that when inhaled, the substance is shown "in occupational studies and laboratory studies of animals to cause lung cancer, but not cancer at other body sites."  As for the effect of beta-propiolactone, according to the U.S. Department of Health and Human Services, National Toxicology Program, this chemical is placed in the category of "reasonably anticipated to be a human carcinogen," based on sufficient evidence of carcinogenicity in experimental animals.  However, it was also noted that there was no data available to assess the carcinogenicity and mutagenicity of beta-propiolactone in humans.  

In summary, the underlying principle derived from this article indicates that "the biological agents used in Project SHAD are unlikely to have produced long-term health effects without observable health problems at the time of exposure because these infectious agents do not cause chronic infections without symptomatic disease."  According to this article, "[t]he chemical agents used in project SHAD are most likely to have produced long-term health effects if they caused clinically significant illnesses during or shortly after exposure."  

The August 2002 article was not available, and therefore, not taken into consideration, at the time of the September 2008 VA examination.  Although neither of the aforementioned articles provide a clear and definite link between the Veteran's pneumonia and his exposure to chemical agents in service, the August 2002 report alluded to a possible connection between pneumonia and exposure to the bacteria Coxiella burnetti, and the April 2007 IOM article stressed that while there was no clear evidence of health effects associated with Project SHAD participation, this did not constitute clear evidence of a lack of health effects.  

In light of the Veteran's conceded exposure to biological/chemical agents employed in Project SHAD, the August 2002 article which alludes to the possibility of a connection between the development of pneumonia resulting from a person's exposure to a specific type of bacteria employed in Project SHAD, and given that there has been no medical opinion provided that directly refutes the possibility of a relationship between the Veteran's pneumonia and his military service, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's pneumonia is due to his exposure to biological/chemical agents employed in Project SHAD.  Indeed, although the September 2008 VA examiner did not provide a clear and definite opinion relating the Veteran's pneumonia to his service, he did not opine that his pneumonia was definitely not related to his military service.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for pneumonia have been met.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .

Shortness of Breath

The Veteran contends that he developing breathing problems, and is essentially seeking service connection for a disability manifested by shortness of breath as a result of his exposure to chemical agents employed in Project SHAD.  During his hearing, the Veteran also maintained that he had exposure to asbestos while working as a boiler technician aboard the U.S.S. Power.  

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disorder under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  

The Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  

The Veteran's military personnel records reflect that he was assigned to the U.S.S. Power during his period of service, and that his military occupational specialty (MOS) was that of boiler technician in service.  During his hearing, the Veteran testified that he had exposure to "asbestos clotting" while repairing steam pipes in the boiler room of the naval vessel he served aboard.  As such, the Board concedes that the Veteran was most likely exposed to asbestos while he was on active duty.  

Review of the service treatment records is negative for any reference to, complaints of, or treatment for breathing problems.  At the June 1962 enlistment examination, the lungs and chest was shown to be normal, and the Veteran denied a history of respiratory problems, to include chronic or frequent colds, whooping cough, sinusitis, or shortness of breath in his medical history report.  At the July 1963 examination prior to his 14 day period of ACDUTRA, the clinical evaluation of the lungs and chest was once again shown to be normal, and the Veteran denied a history of shortness of breath in his medical history report.  The remainder of the service treatment records is negative for any evidence of respiratory problems, and at the April 1966 separation examination, the clinical evaluation of the lungs and chest was shown to be normal, and the Veteran denied a history of asthma, shortness of breath, pain or pressure in the chest, or palpitation or pounding heart.  

The post-service treatment records reflect that the Veteran was first seen for complaints of chest pain in November 1969.  Progress notes dated in April 1983 reflect the Veteran's complaints of ongoing nasal congestion that is moderate in nature.  Subsequent progress notes dated in May 1983 reflect the Veteran's complaints of sinus drainage, chest pain, and unproductive cough.  He underwent a chest x-ray in April 1987, the results of which were negative for any abnormalities.  A February 1991 progress report reflected an assessment of pharyngitis with fairly significant clinical findings in his throat in terms of swelling.  In October 1991, he presented with symptoms of a head cold manifested by yellow congestion, drainage, sinus pressure, and some coughing.  After evaluating the Veteran, his physician, Dr. W., diagnosed him with having acute sinusitis.  

A November 2003 CT of the chest revealed an unchanged 8 millimeter nodule in the right lung base that was noncalcified, and due to his complaints of shortness of breath, the Veteran was referred for a chest x-ray in January 1994, the results of which were shown to be normal.  In October 2004, the Veteran was seen at the Emergency Room of the Borgess Medical Center, at which time, he reported that he had been trying to screw in a bolt on the toilet when he suddenly started to feel weak, sweaty and short of breath.  He denied any loss of consciousness, syncope or chest pain, and further denied any focal neurological problems.  On physical examination, the lungs were shown to be clear and the heart exhibited a normal rhythm.  Results of the electrocardiogram were shown to be normal, and reflected that the Veteran's ventricular rate was 72 beats a minute, with no acute ST segment elevation or depression.

In December 2007, the Veteran presented at the Bronson Methodist Center with complaints of a productive cough of three days duration, as well as shortness of breath with exertion.  Physical examination of the lungs was clear to auscultation, and the physician noted that the Veteran was not in "frank respiratory distress or tachypnea."  He was diagnosed with having acute bronchitis.  In a January 2008, the Veteran's physician at Westside Family Medical Center determined that the Veteran has shortness of breath that is secondary to his weight and not congestive heart failure.  

The Veteran was afforded a VA examination in September 2008, during which time, he provided his medical and military history, and noted that he had developed increasing shortness of breath since his separation from service.  The VA examiner noted that the Veteran "had been running 5K races at that time, but was noted to have shortness of breath."  He (the Veteran) was referred to a pulmonologist after developing symptoms of sleep apnea, and once he underwent a sleep study, he was placed on a CPAP machine, a device he continued to use, and which caused him to experience nasal dryness.  The Veteran did report a history of tobacco use in his early twenties.  He also described the course of his sleep apnea and breathing difficulties as stable, and added that he was receiving treatment through the CPAP machine, a side effect of which included nasal dryness.  

A cardiac review of system (ROS) was negative for a history of congestive heart failure, angina, syncope, dyspnea, fatigue, and dizziness, but did reflect a history of cardiac changes by electrocardiogram.  The pulmonary ROS was negative for a history of a cough, wheezing, hemoptysis, and chest pain, but did reflect a history of sleep apnea symptoms, as well as dyspnea on moderate exertion.  With respect to any additional pulmonary symptoms, the Veteran reported a 22 year history of tobacco, and noted that he was smoking three packs a day when he quit.  Physical examination of the sinus cavity and pulmonary system was shown to be normal, and on physical examination of the right and left chest, the Veteran exhibited wheezing with auscultation, and normal signs with percussion.  On physical examination of the cardiovascular system, it was noted that the jugular venous distension was absent, and the heart rhythm was regular.  In addition, the presence of heart sounds was detected at S1S2.  The cardiovascular system was absent signs of a murmur, click, and pericardial rub, and the other cardiovascular findings reflected signs of "bradycardic."  Review of the February 2007 chest x-ray reflected the heart size to be within normal limits, clear lung fields, and no pleural effusion or pneumothorax.  Report of the October 2008 CT of the chest reflected a 4 mm calcified nodule in the right midlung, a calcified 10 mm nodule in the right lower lobe, and another calcified granuloma in the lingula, adjacent to the mediastinum.  The calcified right hilar and subcarinal lymph nodes were consistent with old granulomatous disease, and the impression derived from this CT was old granulomatous disease.  

Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having pneumonia, lung nodule, and sleep apnea.  She (the VA examiner) did not diagnose the Veteran with any other respiratory disability other than the disabilities currently on appeal.  

Subsequent treatment records reflect the Veteran's continued complaints of chest pain, and a November 2010 chest x-ray revealed a limited evaluation of the lung fields with no zone of lung consolidation, and a possible hiatal hernia.  A myocardial perfusion single photo emission computed tomograph (SPECT) study was also performed in November 2010, along with a nuclear medical stress test.  When providing his medical history, the Veteran denied a history of fatigue, myloma, coronary artery disease, and myocardial infarction, but did report a history of dyspnea, and chest discomfort.  The examination findings were negative for ischemia but did show above average aerobic capability.  The Veteran did not exhibit any chest pain with stress, and there was "[n]o evidence of exercise-induced ischema at 96 [percent] age predicted max heart rate."  The electrocardiogram response to exercise was also negative for signs of ischemia.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a disability manifested by shortness of breath.  With regard to this claim, the Board notes that the existence of an underlying disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having any diagnosed respiratory or cardiovascular pathology beyond those disabilities which have already been diagnosed and which are currently on appeal.  In this regard, the Board notes that, other than the diagnoses of pneumonia, lung abnormality, and sleep apnea (claims currently on appeal, and for which service connection has either already been granted, or for which additional evidentiary development is necessary), none of the private/VA treatment providers, and VA examiners have identified a current disability or disabilities associated with these symptoms.  In the January 2008 letter, the Veteran's physician, Dr. B., attributed the Veteran's shortness of breath to his weight rather than to any heart or respiratory problems, noting that the 2004 chest x-rays and echocardiograms were normal.  Indeed, other than identifying the calcified nodules in lungs, the "calcified granuloma...in the lingula," and the "[c]alcified right hilar and subcarinal lymph nodes" (see report of the February 2007 chest CT) all of which are consistent with old granulomatous disease, the Veteran's chest x-rays have otherwise been shown to be normal.  Subsequent diagnostic evaluations of the chest were also negative for any cardiovascular or respiratory abnormalities, and the November 2010 electrocardiogram and stress test findings were clear for any abnormalities.  Again, any symptoms of shortness of breath may be due to the Veteran's pneumonia, lung abnormality and/or sleep apnea.  Importantly, the September 2008 VA examiner also did not identify a separate disability or disabilities in connection to the above-reference symptoms.  As such, the evidence does not show that the Veteran currently has the disability for which benefits are being claimed.  

The Board has considered the Veteran's assertions that these symptoms are associated with either a respiratory or cardiovascular disability that is/are related to his time in service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as shortness of breath, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the September 2008 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because the medical evidence in the current appeal does not establish that the Veteran has any current pathology associated with the claimed symptoms on appeal, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by shortness of breath.  The benefit-of-the-doubt provisions do not apply.  Service connection for a disability manifested by shortness of breath is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for pneumonia is granted.  

Entitlement to service connection for a disability manifested by shortness of breath is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Lung Abnormality and Obstructive Sleep Apnea

The Veteran contends that he developed an abnormality in his lungs and obstructive sleep apnea as a result of his exposure to the chemical agents used in Project SHAD.  The service treatment records are devoid of any reference to, complaints of, or treatment for lung abnormalities, sleep difficulties, and breathing problems.  

The post-service treatment records issued from Bronson Methodist Hospital reflect that the Veteran initially presented with complaints of chest pain in November 1969.  He underwent a chest x-ray in April 1987, the results of which were negative for any abnormalities.  

The Veteran was seen at the Lakeview Community Hospital in January 2002, at which time, he reported to have chronic post nasal drip, sinus congestion and heartburn.  On physical examination of the ears, nose and throat, the Veteran's physician, B.D., M.D., noted that the oropharynx revealed an overriding palate but was symmetric and elevated without difficulty.  Dr. D. also noted that the Veteran had some encroaching tonsillar pillars and small oropharyngeal opening, as well as mild macroglossia.  His nares were patent without evidence of polyps and there was good air flow bilaterally.  Based on his evaluation of the Veteran, Dr. D. diagnosed the Veteran with having obstructive sleep apnea, noting that the Veteran fit the classic picture for this disorder both physically and symptomatically.  He recommended that the Veteran undergo a split night sleep study, which the Veteran did in March 2002.  Results of this polysomnography revealed "[s]leep disorder of breathing of the obstructive type, which is extremely severe in nature" and "seems to be successfully treated with C-PAP at 12 centimeters of water pressure." 

Report of the November 2003 chest CT revealed an unchanged 8 millimeter (mm) noncalcified nodule in the right lung base and a short term interval follow-up computed tomography (CT) of the chest was recommended in three months.  The Veteran underwent another CT of the chest in January 2004, and the impression derived from the CT was negative for evidence of pulmonary embolism, and negative for any significant change in the subcentimeter noncalcified nodule in the right lower lobe.  A follow-up CT of the chest was conducted in February 2005 CT, and the findings produced revealed a stable noncalcified nodule at the right lung base posteriorly.  Report of the October 2005 CT of the abdomen revealed an 8 mm indeterminate pulmonary nodule in the posterior aspect of the right base.  

At the September 2008 VA examination, the Veteran stated that he developed increasing shortness of breath since getting out of service.  He had been running 5K races at that time, but was noted to have shortness of breath.  He was diagnosed with sleep apnea in 2001 or 2002.  After undergoing a sleep study, he was placed on a CPAP machine, and he had since gotten a new machine and nasal pillows with better control.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having sleep apnea and a lung nodule.  When asked about the likelihood that these disorders were related to his exposure to chemical agents used in Project SHAD, the VA examiner stated that she could not resolve this issue without resorting to mere speculation.  In reaching this determination, the VA examiner acknowledged that the Veteran had developed multiple health conditions that may or may not be related to his time in service.  However, she based her inability to reach a conclusion on the April 2007 IOM report, and specifically the statements at the end concluding there to be "no clear evidence of specific health effects...associated with Project SHAD participation" but noting that this "does not constitute clear evidence of a lack of health effects."  

Skin Rash

The Veteran contends that he developed a skin condition as a result of his exposure to chemical agents used in Project SHAD.  During his hearing, the Veteran testified that he developed a skin rash very shortly after his separation from service.  According to the Veteran, the rash was all over his body, to include his forearms, back and chest, and he was given cortisone by a skin specialist for treatment of this condition.  See Hearing Transcript, p. 23.  

Review of the service treatment records is negative for any complaints of, or treatment for, a skin condition.  The earlier examinations are absent any signs of skin problems, and the clinical evaluation of his skin was shown to be normal at the April 1964 enlistment examination.  Although the medical examiner did observe identifying body marks, scars and tattoos, this was in the form of a vaccination scar on the upper left arm (VSULA).  The Veteran also denied a history of tumor, growth, cyst, or cancer in his medical history report.  At the April 1966 separation examination, the clinical evaluation of the Veteran's skin was shown to be normal, and the examiner again observed signs of a VSULA.  The Veteran denied a history of skin problems in his medical history report.  

The private post-service treatment records issued from Bronson Methodist Hospital reflect that the Veteran was first seen in May 1971 with complaints of a rash on his chest and groin.  Subsequent treatment records dated from April to December 1983 reflect the Veteran's complaints of a rash on his arms and hands, as well as symptoms of itching, which he described as moderate to severe in severity.  In June 1993, the Veteran presented with complaints of a round and red lesion on his right wrist of five to six weeks duration that did not itch.  The Veteran was diagnosed with having tinea corporus on the right wrist, and given Lamisil cream for treatment.  In May 1994, the Veteran was seen with complaints of a pruritis rash on the back of his hands of two years duration which had worsened recently.  He also reported a macular type of rash on the forearms and lower legs.  He was prescribed with Lotrisome cream, and instructed to take it twice a day.  During a June 1994 treatment visit, the Veteran reported a history of ongoing rashes primarily on his arms and legs that had gradually spread throughout the past year.  Upon physical examination of the Veteran, the physician observed areas scattered across the forearms and the anterior part of both lower legs that were slightly raised, crusty, and a little erythematous.  There was one large area on the right forearm that is about 2 centimeters in diameter and some large pink areas over the extensor side of each hand.  The physician also observed an area that he characterized as "clearly vitiligo" on the wrists.  Based on the evaluation, his physician diagnosed the Veteran with two types of dermatitis, and noted that the larger area on his hands and right wrist may be vitiligo.  Report of a subsequent treatment visit dated several weeks later reflected that the Veteran was seen for follow-up treatment of his skin rash.  According to his physician, the Veteran still had areas of "raised somewhat papular red rash on his hands and a few areas on his forearms."  An April 1996 treatment report reflects that the Veteran has ongoing chronic dermatitis on his arms and legs - particularly the lower legs.  A May 1997 treatment report reflected an assessment of chronic dermatitis that had quieted down.  During a January 2002 treatment visit, the Veteran complained of chronic skin changes with dry patches on the left lower leg and surrounding his wrist that itches a great deal.  At an October 2006 treatment visit, the Veteran reported that he had been scratching a rash on his legs one week prior when he noticed he was getting little 'pimples' along the leg in several areas.  On physical examination, the physician noted that the Veteran had mostly drying pustules in four/five areas up and down his leg, as well as dry eczema in his medial leg where he was original itching.  The Veteran was diagnosed with having folliculitis and eczema.  

At the September 2008 VA examination, the Veteran provided his military and medical history, and explained that he began developing skin rashes after his separation from service.  The Veteran originally observed rashes on his arms with pruritic lesions, and soon, he began experiencing a rash on his legs as well.  According to the Veteran, he still experiences occasional flare-ups on his legs, and the application of cortisone cream did help alleviate his symptoms.  The Veteran reported to have a scar on his left knee, a cholecystectomy scar, a scar on his lower abdomen as a result of his colon resection procedure, and scars on the fourth and fifth digit palmar tips of the left hand.  On physical examination, the VA examiner observed no other skin abnormalities, but did observe scarring on the Veteran's right foot, left foot 2nd digit metatarsal joint, and lower abdomen.  She (the examiner) went on to describe the shape, characteristics, length and width of each scar.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a skin rash, and concluded that she could not resolve the issue of whether said skin rash was related to his exposure to chemical agents employed in Project SHAD.  Her reasoning for the conclusion reached is similar to the reasoning she set forth in the prior claim discuss above.  

Arthritis of the Neck, Leg, and Right Hip

The Veteran relates his cervical spine disability, and his left knee and right hip disabilities to his military service.  During his hearing, the Veteran stated that he began having trouble with his neck, knees and hips fifteen years prior.  

The Veteran's service treatment records are negative for any complaints of, or treatment for neck, leg and hip pain.  These records are also clear for a diagnosis of a neck, leg or hip disability.  

Review of the post-service treatment records reflect that the Veteran was seen in May 1995 with complaints of pain and stiffness in the right hip.  The Veteran asserted that his right hip becomes stiff after he has been sitting first thing in the morning, but does not bother him when he runs.  On physical examination, the treatment provider noted that the Veteran's right hip pain turned out to be where the quads insert up along the interior iliac crest.  He was thereafter diagnosed with having right hip tendonitis.  The Veteran underwent an MRI of the left knee in December 2004, the findings of which reflected signs of a "tiny focal tear posterior horn of medial meniscus" and "more extensive mucoid degeneration involving remainder of medial meniscus."  The MRI report also reflected an impression of nonspecific joint effusion, and advanced chondromalacia patella.  A January 2008 treatment report reflects that the Veteran was seen with complaints of erythema and warmth in the left anterior lower leg.  Physical examination of the leg reflects that the anterior lower leg was erythematous, and the middle part was a "deeper red, almost purplish in spots and somewhat raised in areas."  There was a small superficial scrape that may have been an entry site, and the erythema had spread about one centimeter beyond what it had been the night before.  He was diagnosed with left lower leg cellulitis that had stabilized less than 24 hours after his Rocephin dose.  In a letter dated in January 2008, the Veteran's physician noted that he had osteoarthritis of the knees and was currently taking 800 milligrams of Skelaxin.  It was further noted that the Veteran had undergone arthroscopic surgery of one knee in 2005.  The Veteran underwent an x-ray of the right knee in June 2009, the results of which reflected small osteophytes of the patellofemoral compartment, and were negative for signs of an acute injury

At the September 2008 VA examination, the Veteran provided his medical and military history, and noted that he developed neck, left knee, and left hip pain after his separation from service.  He did not recall ever injuring his neck in the past, but it was noted that he had decreased range of motion on the right side of his neck.  The Veteran noted that he underwent surgery on his left knee in 2004, and his neck and knee pain had grown progressively worse since their onset.  Report of the September 2008 x-ray of the left knee reflected an impression of moderately advanced arthritis with a solitary loose body, and the right hip x-ray report reflected an impression of osteoarthritis of the right hip.  Also, report of the December 2007 x-ray of the pelvis revealed an impression of symmetric femoral acetabular arthritis.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having cervical spine arthritis, left knee arthritis, and left hip arthritis.  According to the examiner, she could not determine whether said disorders were related to the Veteran's exposure to chemical agents used in Project SHAD without resorting to speculation.  In reaching this determination, she referenced the April 2007 IOM report, noting that pursuant to this report there was "no clear evidence of specific health effects that are associated with Project SHAD participation, but this does not constitute clear evidence of a lack of health effects."  

Diabetes Mellitus, Type II

The Veteran also relates his diabetes mellitus to his military service.  Review of his service treatment records are negative for complaints of, or treatment for diabetes, and his post-service treatment records reflect that he was diagnosed with having diabetes mellitus, type II in 2006.  See January 2008 letter issued by Dr. B.  In the September 2008 VA examination report, the VA examiner diagnosed the Veteran with having diabetes mellitus, type II, and once again, determined that he could resolve the issue of whether said disorder was related to his military service without resorting to mere speculation.  She referenced the April 2007 IOM report as the basis underlying his inability to draw a conclusion.  

Diverticulitis, Residuals of Colon surgery, Hemorrhoids, and Removal of Gall Bladder

The Veteran attributes his diverticulitis, hemorrhoids, removal of gall bladder and residuals of colon surgery, to his military service, to include his exposure to biological and chemical agents employed in Project SHAD.  Review of the Veteran's service treatment records is negative for any complaints of, or treatment for, gastrointestinal or rectal problems.  At the June 1962 examination, the clinical evaluation of the Veteran's gastrointestinal system (characterized as the abdomen and viscera), and the anus and rectum was shown to be normal.  In addition, the Veteran denied a history of frequent indigestion, stomach, liver or intestinal trouble, gall bladder trouble or gall stones in his report of medical history.  The July 1963 examination was also clear for any gastrointestinal or rectal problems, and at the April 1964 enlistment examination, the clinical evaluation of the gastrointestinal and anal/rectal system was negative for any abnormalities.  In addition, the Veteran denied a history of frequent indigestion, stomach, liver or intestinal trouble, gall bladder or gall stones in his medical history report.  The remainder of the service treatment records is absent any signs of gastrointestinal problems.  At the April 1966 separation examination, the clinical evaluation of the gastrointestinal system was shown to be normal, and the Veteran denied a history of frequent indigestion, stomach, liver, or intestinal trouble, gall bladder trouble or gall stones.  

The post-service treatment records issued from Bronson Methodist Hospital, and dated from 1969 to 2006, reflect that the Veteran was seen on a routine basis for gastrointestinal and colon problems, to include signs of abdominal cramping, pain, and nausea.  These records also reflect the Veteran's complaints of rectal problems.  Specifically, medical records dated in 1969 reflect that the Veteran was seen with complaints of nausea and stomach cramping, and progress notes dated in 1971 reflect that the Veteran presented with complaints of epigastric distress and gas.  A September 1974 treatment report reflects that the Veteran presented with complaints of diarrhea and abdominal cramping of five days duration.  He denied any vomiting, but did report some nausea earlier that week.  Subsequent records dated in October 1975 reflect the Veteran's complaints of right upper quadrant pain and epigastric distress.  A progress report dated in May 1976 reflects the Veteran's complaints of problems surrounding his gall bladder.  Progress notes dated in March 1982 document the Veteran's complaints of continued discomfort under the right ribs.  These records also reflect his complaints of right upper quadrant pain of 2 1/2 weeks duration, which presents itself three times a day for one hour episodes, and all night long every night.  In November 1991, the Veteran presented with a five day history of lower abdominal cramping followed by diarrhea.  On physical examination, the abdomen was negative for any masses, and described as mildly tender in the lower abdomen, with increased bowel sounds.  He was thereafter assessed with mild gastroenteritis.  During a January 1992 treatment visit, the Veteran was seen with complaints of hemorrhoids that bothered him due to rectal pain.  On physical examination of the left side of the anus, the treatment provider noted a large swollen white area which started to drain purulent material with pressure.  The Veteran also described tenderness along the left buttock in the vicinity of the anus, and was diagnosed with having perirectal abscess draining into the anal mucosa.  A February 1992 treatment report reflects that the Veteran presented for a follow-up visit for his perirectal abscess.  On physical examination, the anus and lower rectum were shown to be normal, with no sign of any masses or evidence of tenderness, and the Veteran was assessed with resolved perirectal abscess.  During a May 1994 treatment visit, physical examination of the Veteran revealed a flat and soft abdomen, with no evidence of masses, tenderness, splenomegany, or abdominal bruit.  

The Veteran underwent an esophagram at the Kalamazoo Radiology Center in December 1997, the impression of which reveals a hiatal hernia with multiple episodes of gastroesophageal reflux.  Progress reports dated in February 1998 reflect that the Veteran was seen for follow-up treatment of his hiatal hernia.  He reported ongoing heartburn and epigastric pain in the evening.  He was assessed with having GERD with increasing symptoms and prescribed with Prevacid.  An April 1998 treatment report reflects the Veteran's complaints of continuing right upper quadrant pain.  The ultrasound of the gallbladder was negative, but the pain continued to be in the area thought of as the gallbladder under the right ribs.  The Veteran was diagnosed with a hiatal hernia and GERD.  An April 1998 treatment report reflects that the Veteran was seen at the Kalamazoo Gastroenterology Hepatology clinic for a consultation regarding his abdominal pain and diarrhea.  During this consultation, the Veteran reported to experience ongoing pain in the right upper quadrant and right lower quadrant area, as well as diarrhea of five to six weeks duration.  He denied any associated nausea, vomiting, or radiation of the pain, and physical examination of the abdomen was negative for evidence of hepatosplenomegaly and revealed a soft, nondistended abdomen with mild area of discomfort in the right upper and lower quadrant areas.  Physical examination of the rectum was unremarkable.  Based on the evaluation, the treatment provider diagnosed the Veteran with a history of diarrhea as well as right upper and lower quadrant pain of five to six weeks duration.  It was further noted that an acalculous cholecystitis still had to be ruled out.  

A September 1998 treatment report issued by the Veteran's physician reflects that the Veteran had recently undergone a cholecystectomy for a dyskinetic gallbladder.  The Veteran reported ongoing pain in the right upper quadrant region, as well as in the epigastrium, and he was diagnosed with post cholecystectomy pain that was possibly due to functional bowel disorder.  A September 1998 computed tomography (CT) of the abdomen was unremarkable, and showed that the gallbladder was surgically absent.  The Veteran was assessed with status-post cholecystectomy.  The September 1998 progress report reflects that the Veteran remained in intense right upper quadrant pain that radiated throughout his back.  It was noted that his gallbladder had been removed, yet the pain level was similar to how it had been before his surgery.  At the October 1998 treatment visit, the Veteran continued to report right upper quadrant pain, post cholecystectomy that on a scale of one to ten (with one being the least level of pain and ten being the highest) was rated at a 5 or 6.  

A May 2003 operative report reflects that the Veteran underwent a total colonoscopy evaluation, the findings of which showed internal hemorrhoids, sigmoid diverticulosis with some spasm, hyperemia and edema of the mucosa.  A July 2003 progress report reflects that the Veteran was seen with complaints of lower abdominal and pelvic pain several days prior.  According to the Veteran, he had experienced gas and multiple loose stools the day before approximately eight times, and he currently still had the urge to have a bowel movement but with no production of stool.  He was assessed with a likely recurrence of diverticulitis, and it was recommended that he follow-up with his primary care physician if his symptoms did not improve.  A January 2006 treatment report reflects that the Veteran had a history of diverticulosis and presented with complaints of pain in the left lower quadrant.  Medication neither improved nor worsened his pain, and he was diagnosed with having diverticulitis, and placed on Cipro and Flagyl.  A February 2006 treatment report reflects that the Veteran was scheduled for surgery the following week for left lower colon resection due to chronic diverticulitis.  Hospital records dated in March 2006, and issued from Bronson Methodist Hospital reflect that the Veteran was admitted with complaints of persistent sigmoid diverticulitis.  Review of his medical history shows that he started experiencing several low-grade and acute attacks of diverticulitis several years prior which required antibiotic therapy.  These attacks would subside, but ultimately occur again, every few months.  According to the Veteran, the attacks continued to increase in frequency and, at that point, were mostly controlled with antibiotics.  The remaining operative records reflect that the Veteran underwent a sigmoid resection with anastomosis, and had a postoperative diagnosis of sigmoid diverticulitis.  His physician also diagnosed him with having persistent diverticulitis.   During a November 2006 treatment visit, the Veteran was diagnosed with having colon resection for diverticulitis.  It was noted that his colon function was doing fine.  In a January 2008 letter, the Veteran's physician, D.B., M.D., wrote that the Veteran had been diagnosed with having recurrent diverticulosis with the last episode being on January 12, 2006.  

The Veteran was afforded a VA examination in connection to his claimed disabilities in September 2008.  During the evaluation, he provided his military and medical history and noted that he developed hemorrhoids since his separation from service.  The Veteran described the course of his hemorrhoids as intermittent with remissions, and noted that he had not yet seen a colorectal surgeon for his hemorrhoids.  According to the Veteran, he experienced a flare-up of diverticulitis in the early 1990's, he underwent a colonoscopy in 2003, and he underwent a colon resection for his diverticulitis in 2006.  He noted that he was currently on a high fiber diet, and experienced diarrhea as a side effect of this diet.  The Veteran stated that he had developed problems with his gall bladder following service, and he had right upper quadrant abdominal pain that improved after surgical removal of the gall bladder.  During the evaluation, the Veteran reported a history of diarrhea, hemorrhoids, and a hernia.  When asked whether there was a history of gallbladder attacks, the Veteran indicated that there was, and noted that he underwent a cholecystectomy in the 1990s.  Additional gastrointestinal symptoms included a history of hiatal hernia and a prior history of GERD.  Upon physical examination, the abdominal/gastrointestinal system exhibited normal bowel sounds and tenderness in the right upper quadrant with deep palpation.  There was no evidence of a palpable mass, hernia, or abdominal guarding.  The examiner observed evidence of internal hemorrhoids that was reducible.  There was no evidence of bleeding, thrombosis, or fissures present, and the rectal examination findings were shown to be normal.  The genitourinary examination findings were also shown to be normal.  Based on her discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having hemorrhoids, cholecystectomy, colon polyps and colon resection.  

Although the Veteran was not diagnosed with having diverticulitis at the time of the September 2008 VA examination, he was diagnosed with having recurrent diverticulosis as recently as January 2008.  He filed an informal claim seeking service connection for diverticulosis in May 2007.  In McClain v. Nicholson, the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  See 21 Vet. App. 319, 321 (2007).  As such, the fact that the Veteran's has not experienced, or received treatment for, a recent episode of diverticulosis does not relieve the examiner of his or her obligation to address the Veteran's history of diverticulosis and determine the nature and etiology of this disability since service and during the pendency of her claim.  Thus, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's diverticulosis, is necessary.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With respect to all the other above-referenced disorders, although the examiner provided a speculative opinion when he opined that he could not determine whether the Veteran's skin rash, diabetes mellitus type II, residuals of colon surgery, hemorrhoids, gall bladder condition, lung abnormality, sleep apnea, and cervical spine/left knee/right hip arthritis were related to his exposure to chemical agents employed in Project SHAD, the Court has stated that VA must ensure that the medical opinion provided should be based on sufficient facts or data, and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  

In this case, the Board notes that in reaching her determination (that she could not determine whether the Veteran's pneumonia was related to his military service, to include his in-service exposure to biological/chemical agents employed in Project SHAD), the examiner solely relied on the April 2007 IOM report, and specifically, the conclusion in the summary portion finding that there was "no clear evidence of specific health effects that are associated with Project SHAD participation" and that this did not "constitute clear evidence of a lack of health effects."  It does not appear that the August 2002 medical report was made available at the time of the examination, and as discussed above, this report provided an in-depth discussion as to the long-term health effects associated with exposure to these agents.  Although this report was issued prior to the April 2007 IOM study, and the medical research did not provide clear guidance for the examiner, the September 2008 VA examiner did not identify what additional evidentiary development might have led to a non-speculative opinion, nor did she identify any further relevant information that should have been obtained to facilitate a non-speculative determination.  If the boundaries of medical science, research, and literature had been exhausted when it came to the long-term health effect caused by exposure to chemical agents and components used in Project SHAD, and there was no additional information that could be obtained as to the effect of exposure to chemical agents employed in Project SHAD on humans, then the VA examiner should have stated as such.  

In this regard, the Board finds that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In the opinion provided, the September 2008 VA examiner provided a recitation of the Veteran's medical history, documented and reported the physical examination findings, and simply recounted the April 2007 IOM study results.  The Board finds that the examiner did not do all that she reasonably should have done to become informed; and she did not adequately explain why she could not resolve the issue without resorting to speculation.  She did not provide a detailed rationale and a clear and reasoned analysis for the tentative and speculative opinions provided.  For the reasons set forth above, the Board finds that an additional medical examination and opinion, which also takes into consideration the August 2002 report, and provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's pneumonia.  38 C.F.R. § 3.159 (c)(4) .

Eye Condition

The Veteran contends that he developed an eye condition as a result of his exposure to chemical agents used in Project SHAD during his active service.  

Review of the service treatment records reflect that at the Veteran's visual acuity for distant objects was 20/200 in both eyes without correction, and 20/20 with correction at the June 1962 enlistment examination.  At the April 1964 enlistment examination and April 1966 separation examination, his visual acuity remained 20/200 in both eyes without correction, and 20/20 with correction.  

The Veteran was afforded a VA examination in connection to his claimed eye condition in September 2008.  During this evaluation, he provided his military and medical history and noted that he had been involved in Project SHAD between 1963 and 1970.  The Veteran indicated that he wore glasses prior to his entrance into service, and added that since his separation from service, he had developed increasing vision loss.  It was further noted that he underwent a diabetic retinal examination in October 2007, the results of which were negative for signs of retinopathy.  According to the Veteran, his eye condition had grown progressively worse since its onset.  He noted that he currently wears eye glasses and bifocal lenses for treatment of his visual impairment.  Upon conducting a physical examination of the Veteran's eyes, the examiner noted that the Veteran's best corrected visual acuity at distance and near was 20/20 in both eyes, and he currently wears bifocal lenses.  Neurological testing and anterior segment tests were shown to be unremarkable and the Veteran had one plus nuclear sclerotic change in each lens.  The examiner further observed that the tonometry readings were unremarkable and the posterior segment revealed a healthy optic nerve and no diabetic retinopathy.  The Veteran was thereafter assessed with having diabetes without retinopathy and early cataract change that did not affect his vision.  According to the examiner, the Veteran had no functional visual impairment.  

The RO denied this claim on the basis that the medical evidence of record failed to show that a disability had been clinically diagnosed.  However, the September 2008 VA examiner did diagnose the Veteran with having early signs of cataracts, and although it was noted that they did not affect his vision, it has been over seven years since the Veteran underwent an eye examination.  Moreover, the VA examiner did not provide an etiological opinion concerning the Veteran's diagnosed cataracts.  VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that while the September 2008 VA examination was provided in connection to the Veteran's claim seeking service connection for an eye condition, it was an inadequate for VA purposes.  An opinion regarding the etiology of the Veteran's cataracts was not provided.  Under the circumstances presented in this case, the Board finds that a new VA medical examination and opinion is required







Hypertension

The Veteran contends that his hypertension arose during service, and specifically, as a result of his exposure to agents used in Project 112, SHAD during his active service.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104 , Code 7101, Note 1 (2013

Turning to the service treatment records, the Board notes that at the June 1962 enlistment examination, the Veteran's blood pressure readings were shown to be 142/70 while sitting, 150/80 while recumbent, and 132/80 while standing.  However, he denied a history of high or low blood pressure in his medical history report.  At the July 1963 examination pursuant to the Veteran's enlistment prior to fourteen days of ACDUTRA, the Veteran's blood pressure reading was shown to be 140/70, and he denied a history of high or low blood pressure.  During the April 1964 annual examination, the clinical evaluation of the Veteran's heart and vascular system was shown to be normal, and his blood pressure reading was shown to be 138/80 while sitting.  In addition, the Veteran denied a history of high or low blood pressure in his medical history report.  The remainder of the service treatment records is clear for any evidence of hypertension, or elevated blood pressure readings, and at the April 1966 separation examination, the clinical evaluation of the heart and vascular system was shown to be normal.  In addition, the Veteran's blood pressure reading was shown to be 128/82 while sitting, and the Veteran denied a history of high or low blood pressure in his medical history report.  

The Veteran's post-service treatment records reflect that he was assessed with having a questionable diagnosis of hypertension during an October 1975 treatment visit after his blood pressure reading was shown to be 150/100.  Subsequent treatment records dated in June and July 1976 reflect that the Veteran had a blood pressure reading of 138/94 and 130/78, respectively, and was seen for follow-up care for his hypertension.  Progress notes dated from June 1980 through June 1985 reflect that the Veteran was seen regularly every month, and sometimes, several times a month so to undergo routine Abbot blood pressure studies.  At the June 1980 treatment visit, his blood pressure reading was shown to be 150/100.  The remainder of these records reflect that the Veteran's had varying blood pressure readings ranging from 140/90/88 and 142/88/86 (March 1981), 128/88/80 (November 1981), 130/84,  and 126/84 (August 1982), 120/80 and 118/76 (February 1983), 134/84 (September 1983), 138/80 (August 1984), and 140/80 (April 1985), and 120/76 and 118/80 (August 1985).  

Subsequent progress notes dated in May 1995, May 1997, June 1997, and February 2004 reflected ongoing treatment for, and a diagnosis of hypertension.  

In a letter dated in August 2008, the Veteran's physician, L.W., M.D., wrote that the Veteran had been under treatment at his office for hypertension, benign prostatis hypertrophy, as well as shortness of breath due to his weight.  

The Veteran was afforded a VA examination in September 2008, at which time, he provided his medical and military history, and noted that he served aboard the U.S.S Power during his period of service, and was involved in Project SHAD during this time.  The Veteran reported that he had developed hypertension since he was discharged from service.  He also noted that his condition had progressively worsened throughout the years.  Upon conducting a physical examination of the Veteran, the Veteran's blood pressure readings were shown to be 139/73, 138/90 and 116/63, and the examiner noted that continuous medication was required for the Veteran's hypertension.  Based on her discussion with, and evaluation of, the Veteran, the VA examiner determined that she could not resolve the issue of whether the Veteran's hypertension was related to his service, to include his exposure to multiple biological and chemical agents employed in Project SHAD.  In reaching this opinion, the examiner noted that since getting out of service, the Veteran had developed multiple health conditions that may or may not be related to his time in service.  The examiner further noted that the Veteran submitted a report from the Institute of Medicine (IOM) in April 2007 which provided information concerning Project 112 and potential exposure risks.  According to the examiner, based on the report there was "no clear evidence of specific health effects that are associated with Project SHAD participation, but this does not constitute clear evidence of a lack of health effects."  

The Board notes that the Veteran was shown to have elevated blood pressure readings throughout his period of service, and prior to his period of active service (from April 1964 to April 1966).  Indeed, as noted above, at the June 1962 examination, the Veteran's blood pressure readings were shown to be 142/70, 150/80, and 132/80.  In addition, his blood pressure reading at the July 1963 examination was shown to be 140/70.  As such, the record reflects that the Veteran may have had hypertension or manifestations of hypertension prior to his military service.  

In light of this additional evidence, and the service treatment records which reflect that the Veteran's hypertension may have pre-existed his service,  the Board finds that another VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed hypertension, eye condition, diabetes, cervical spine, left knee and right hip arthritis, skin rash, diverticulitis, gall bladder abnormality, lung abnormality, sleep apnea, and hemorrhoids.  This shall specifically include updated treatment records from any VA facility.  The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Thereafter, schedule the Veteran for an appropriate VA examination with a VA pulmonologist for the purpose of ascertaining the nature and etiology of any lung abnormality and sleep apnea, he may have.  The paperless claims file, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  

Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any lung abnormality and sleep apnea diagnosed anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded exposure to biological/chemical agents used in Project SHAD, and/or his conceded in-service asbestos exposure.  The examiner should also comment as to whether any post-service factors (such as the Veteran's positive history of smoking) discussed by the Veteran and/or noted in the record have contributed, or led, to the development of the Veteran's lung abnormality and his sleep apnea.  

The examiner should provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3. Also schedule the Veteran for an appropriate VA examination with a VA gastroenterologist for the purpose of ascertaining the nature and etiology of any diverticulitis, gall bladder abnormality, hemorrhoids, and/or residuals of colon surgery, he may have.  The paperless claims file, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diverticulitis, gall bladder abnormality, hemorrhoids, and residuals of colon surgery diagnosed anytime during the pendency of the appeal, had its/their clinical onset in service or is/are otherwise related to the Veteran's military service, to include his conceded exposure to biological/chemical agents used in Project SHAD.  The examiner should also comment as to whether any post-service factors discussed by the Veteran and/or noted in the record have contributed, or led, to the development of the Veteran's diverticulitis, gall bladder abnormality, hemorrhoids, and/or residuals of colon surgery.  

The examiner should provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4. Schedule the Veteran for an appropriate VA examination with a VA orthopedic physician for the purpose of ascertaining the nature and etiology of any cervical spine, left knee, and right hip arthritis he may have.  The paperless claims file, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any arthritis of the cervical spine, left knee, and right hip joint diagnosed anytime during the pendency of the appeal, had its/their clinical onset in service or is/are otherwise related to the Veteran's military service, to include his conceded exposure to biological/chemical agents used in Project SHAD.  The examiner should also comment as to whether any post-service factors discussed by the Veteran and/or noted in the record have contributed, or led, to the development of the Veteran's cervical spine, left knee and/or right hip arthritis.  

The examiner should provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5. Schedule the Veteran for an appropriate VA examination with a VA dermatologist for the purpose of ascertaining the nature and etiology of any skin condition, he may have.  The paperless claims file, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  

Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any skin condition diagnosed anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded exposure to biological/chemical agents used in Project SHAD.  The examiner should also comment as to whether any post-service factors discussed by the Veteran and/or noted in the record have contributed, or led, to the development of the Veteran's skin condition(s).  In answering these questions, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for the skin since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he must provide a complete rationale upon which her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

6. Schedule the Veteran for an appropriate VA examination with a VA examiner for the purpose of ascertaining the nature and etiology of any diabetes mellitus he may have.  The paperless claims file, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diabetes mellitus diagnosed anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his conceded exposure to biological/chemical agents used in Project SHAD.  The examiner should also comment as to whether any post-service factors discussed by the Veteran and/or noted in the record have contributed, or led, to the development of the Veteran's diabetes mellitus. 

If the examiner finds that the Veteran's disability is not related to his service, then he must provide a complete rationale upon which her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

7. Then, schedule the Veteran for a VA eye examination to determine the nature and etiology of any eye disability present.  The paperless claims file, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service. 

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosis of an eye disability.  For any eye disability diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability(ies) had its (their) onset in service or is/are otherwise related to the Veteran's military service, to include his conceded exposure to biological/chemical agents used in Project SHAD. The examiner should also comment as to whether any post-service factors discussed by the Veteran and/or noted in the record have contributed, or led, to the development of the Veteran's eye disability(ies). 

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  If the examiner determines that she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

8. Schedule the Veteran for an appropriate VA examination with a VA examiner for the purpose of ascertaining the nature and etiology of any hypertension he may have. The paperless claims file, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service. 
Following a review of the record and an examination of the Veteran, the examiner MUST provide a response to the following:

a. Does the Veteran have hypertension that existed prior to his enlistment in service?  

b. If so, is there clear and unmistakable evidence that the pre-existing hypertension was not aggravated (or underwent a permanent increase in severity) during the Veteran's period of active service.  If the Veteran's pre-existing hypertension did undergo a permanent increase in severity, was that permanent increase in severity during service clearly and unmistakably due to the natural progress of the condition? 

c. For any hypertension that did not pre-exist his active service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service.  If the examiner finds that the Veteran's hypertension is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

9. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


